           Case 3:21-cr-01002-DMS Document 11 Filed 04/09/21 PageID.13 Page 1 of 1



                                                                   1·          -·-···----
 1                                                                 !            ,: ~t          r: r) 7
2
3
                                                                   1
                                                                            (m!~~;;,
                                                                           .•-····
                                                                                     il
                                                                                               _I
                                                                                                                             i
4                                                                  I, ; ?',,       ,   T ;.-   -·   C:.
                                                                                                          ·., t
                                                                                                                  ' ; ;,..
                                                                                                                  _, "( ·y




 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   11   United States of America,                       Case No.: 21cr1002-DMS
12                                         Plaintiff,
                                                          ORDER
13        v.
14   11   Annando Quintana,
15   11                                  Defendant.
16
17   11        The Court orders the United States to comply with the continuing duty to disclose
18   11   evidence which is favorable to the defendant as required by Brady v. Maryland, 3 73 U.S.
19 II 83 (1963), and its progeny. Upon finding that the government has failed to comply with
20   11   this order, the Court may, as appropriate, order the production of such information, grant
21 II a continuance, impose evidentiary sanctions, or, in extreme cases, dismiss charges.
22
23   II   Dated: 4/9/2021
24                                                      111't~~-~L
                                                        Hon. Mitchell D. Dembin
25                                                      United States Magistrate Judge
26
27
28


                                                                                                           2lcrl002-DMS
